Citation Nr: 9914444	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for a right hand 
disability, currently evaluated 10 percent disabling on a 
schedular basis with an additional 10 percent on an 
extraschedular basis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to March 
1962.


Service connection was granted for traumatic rupture, flexor 
digitorum tendon, right middle finger, with associated 
limitation of motion of the ring finger, by an August 1962 
rating decision.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the issue on appeal.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in March 1999, a transcript of 
which is of record.  It is noted that the veteran was 
assisted at this hearing by an employee at the RO pursuant to 
38 C.F.R. § 20.701.


FINDINGS OF FACT

1.  In an April 1965 decision, the Board evaluated the 
veteran's right hand disability as analogous to "favorable" 
ankylosis on the basis that the disability did not involve 
impairment of the metacarpal phalangeal joints of either the 
middle or ring finger.  A schedular rating of 10 percent was 
assigned, and an additional 10 percent was assigned on an 
extraschedular basis.

2.  Motion of the middle and ring fingers is possible to 
within 5 cms. of the median transversal fold of the palm; 
there is no pain with movement in the fingers.

3.  The current disability of the middle and ring fingers of 
the right hand does involve impairment of the metacarpal 
phalangeal joints of both the middle and ring fingers.


CONCLUSION OF LAW

The criteria for a schedular rating of 20 percent for 
traumatic rupture, flexor digitorum tendon, right middle 
finger, with associated limitation of motion of the ring 
finger, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5219 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The service medical records show that the 
veteran sustained a traumatic rupture digitorum profundus 
tendon to the middle finger of the right hand in January 
1962.  It was noted that this rupture occurred when the 
veteran was climbing out of a helicopter and felt a snap in 
his right middle finger at the site of a childhood injury.  
As a result, he was unable to flex the proximal 
interphalangeal joint or the distal interphalangeal joints of 
this finger.  It was also noted that he could not flex the 
distal or proximal interphalangeal joints of the right fifth 
finger secondary to old tendon lacerations.  A tenorrhaphy of 
the flexor digitorum profundus tendon was performed where it 
was found to be ruptured.  The tendon was then scarred down 
and repaired. 

Service connection was granted for traumatic rupture, flexor 
digitorum tendon, right middle finger, with associated 
limitation of motion of the ring finger, by an August 1962 
rating decision.  In the same decision, service connection 
was denied for an old injury to the flexor tendon of the 
right little finger.  A 10 percent disability rating was 
assigned, effective March 15, 1962.

The veteran requested reevaluation of his disability in April 
1964.  The RO confirmed and continued the assigned 10 percent 
rating by an August 1964 decision.  The veteran appealed this 
decision to the Board.  

In an April 1965 decision, the Board concluded that the 
evidence did not entitle the veteran to a schedular rating in 
excess of 10 percent for his right middle and right ring 
fingers.  It is noted that the Board evaluated the disability 
as analogous to "favorable" ankylosis as opposed to 
"unfavorable" ankylosis which would have entitled the 
veteran to a schedular rating of 20 percent.  In support of 
the conclusion that the disability was analogous to 
"favorable" ankylosis, the Board found that the disability 
of the middle and ring fingers of the right hand did not 
involve impairment of the metacarpal phalangeal joints of 
either of those fingers.  However, the Board found that the 
regular schedular provisions were not adequate to compensate 
the veteran for his service-connected disability.  The Board 
specifically noted that there was also impairment in the 
nonservice-connected right little finger, and that the 
veteran alleged his finger disability interfered with 
employment.  Accordingly, an extraschedular rating of 20 
percent was assigned for the service-connected right hand 
disability, effective April 28, 1964.  

In October 1997, the veteran requested that his compensation 
be reviewed.  With respect to this claim, the Board notes 
that the veteran's only service-connected disability is the 
right hand disability.

The veteran underwent a VA examination of the hand, thumb, 
and fingers in November 1997.  The examiner noted that the 
veteran had surgery in 1961 for cut tendons of the middle and 
ring fingers of the right hand.  After this, he could not use 
his hand properly.  It was also noted that the veteran had no 
periods of flare-up of joint disease.  On physical 
examination, the examiner found no anatomical defects.  The 
examiner also found that the tip of the right thumb could 
approximate the fingers, but with difficulty.  Only the right 
index finger could approximate the median transversal fold of 
the palm.  A 5 cm. distance remained between the middle, 
ring, and little fingers and the median transversal fold of 
the palm.  Further, the examiner found that the veteran's 
grasp with the right hand was significantly decreased because 
only the thumb and index fingers participate in the grasp.  
It was noted that the veteran was right handed, and that he 
found it difficult to write, pull with the right hand, and to 
twist.  Range of motion in the wrist was found to be normal.  
However, there was weakened motion in all joints of fingers 
in the right hand against moderate resistance.  The examiner 
found that the right little finger was able to flex only in 
the metacarpal phalangeal joint and only 40 degrees.  
Similarly, the right ring finger was only able to flex in the 
metacarpal phalangeal joint and only 35 degrees.  The right 
middle finger had flexion of 55 degrees in the metacarpal 
phalangeal joint and 60 degrees in the proximal 
interphalangeal joint.  There was no flexion in the distal 
proximal interphalangeal joint.  Moreover, there was no pain 
with movement in the fingers in the right hand.  The examiner 
also noted that X-ray of the right hand showed mild 
degenerative changes at the first carpometacarpal joint.  
Based on the foregoing, the examiner diagnosed status post 
operation of the right hand for cut of tendons with 
significant functional impairment and limitation of motion in 
the right hand related to damage tendons.  Additionally, the 
examiner noted that it was difficult for the veteran to lift 
with the right hand because of fatigue.  

In a statement received in August 1998, the appellant 
contended that his right hand disability had made the hand 
almost useless.  As a result, he asserted that he could never 
command the money a person with two good hands could make at 
a job.  He also noted that he worked as an electrician which 
required the use of both hands.

At the March 1999 personal hearing, the veteran testified how 
his right hand disability had affected his employment.  He 
testified that he had been working for the same corporation 
for the past 36 years, and that the disability limited the 
amount of work he could do and the amount of money he could 
have made otherwise.  Further, he testified that his employer 
did not make any kind of special concessions for his 
disability.  He stated that the right hand was the only 
disability he had that impaired his earning capacity.  The 
veteran also testified that his hand was useless for other 
activities, such as tennis.  When asked if he could perform 
any functions with his right hand, he reported that he could 
pick up stuff with the finger and thumb which enabled him to 
eat things such as fried chicken.  Moreover, the veteran 
acknowledged that he had no surgeries on his hand after 
service, and that he had never been hospitalized for the 
condition.  Also, the veteran confirmed that he had not 
actually lost any days off from work, he just could not work 
as efficiently.


Legal Criteria.  The disability must be reviewed in relation 
to its history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40. Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

The Board notes that the rating schedule does not contain a 
rating code specifically setting forth criteria for 
evaluating traumatic rupture of a flexor digitorum tendon of 
the right middle finger.  When a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  Historically, the veteran's disability has 
been rated as analogous to favorable ankylosis of the middle 
and ring fingers under Diagnostic Code 5223.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5223, favorable 
ankylosis of the middle and ring fingers of the major or 
minor hand warrants a 10 percent evaluation. Unfavorable 
ankylosis of the middle and ring fingers of the major or 
minor hand warrants a 20 percent evaluation.  38 C.F.R. 
§ 4,71a, Diagnostic Code 5219.  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combination of digits the 
following rules will be observed:

(1)  Ankylosis of both the metacarpophalangeal and 
proximal phalangeal joints, with either joint in 
extension or extreme fusion, will be rated as 
amputation;

(2)  Ankylosis of both the metacarpophalangeal and 
proximal joints, even though each is individually in 
favorable position, will be rated as unfavorable 
ankylosis;

(3)  With only one joint of a digit ankylosed or limited 
in its motion, the determination will be made on the 
basis of whether motion is possible to within 2 inches 
(5.1 cms) of the median transverse fold of the palm; 
when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable;

(4)  With the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint 
of the other digits.

38 C.F.R. § 4.71a.

Under Diagnostic Code 5149, amputation of the middle and ring 
finger of warrants a 30 percent evaluation for the major 
hand, and a 20 percent rating for the minor hand.  In 
addition, the schedule also provides that 

(a)  The ratings for multiple finger amputations apply 
to amputations at the proximal interphalangeal joints or 
through proximal phalanges; 

(b)  Amputation through middle phalanges will be rated 
as prescribed for unfavorable ankylosis of the fingers; 

(c)  Amputations at distal joints, or through distal 
phalanges, other than negligible losses, will be rated 
as prescribed for favorable ankylosis of the fingers; 

(d)  Amputation or resection of metacarpal bones (more 
than one-half the bone lost) in multiple fingers 
injuries will require a rating of 10 percent added to 
(not combined with) the ratings, multiple finger 
amputations, subject to the amputation rule applied to 
the forearm; 

(e)  Combinations of finger amputations at various 
levels, or finger amputations with ankylosis or 
limitation of motion of the fingers will be rated on the 
basis of the grade of disability; i.e., amputation, 
unfavorable ankylosis, most representative of the levels 
or combinations. With an even number of fingers 
involved, and adjacent grades of disability, select the 
higher of the two grades; 

(f)  Loss of use of the hand will be held to exist when 
no effective function remains other than that which 
would be equally well served by an amputation stump with 
a suitable prosthetic appliance.

38 C.F.R. § 4.71a.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The veteran has 
asserted that his right hand condition is more disabling than 
contemplated by the current evaluation.  Therefore, his claim 
for an increased evaluation is well-grounded.  The VA has 
provided the veteran an examination for disability evaluation 
purposes and an opportunity to testify as to the impairment 
caused by his right hand disability.  No further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

As noted above, in an April 1965 decision the Board concluded 
that the evidence did not entitle the veteran to a schedular 
rating in excess of 10 percent for his right middle and right 
ring fingers.  However, the Board found that the regular 
schedular provisions were not adequate to compensate the 
veteran for his service-connected disability and held that 
the veteran was entitled to an extraschedular rating of 20 
percent for the service-connected right hand disability.

The Board notes that the RO evaluated the veteran's 
disability as analogous to "favorable" ankylosis pursuant 
to the guidelines of Diagnostic Code 5223.  However, the 
Board is of the opinion that the disability is more analogous 
to "unfavorable" ankylosis under the guidelines of 
Diagnostic Code 5219.  As mentioned above, the Board 
concluded in April 1965 that the disability was analogous to 
"favorable" ankylosis because the disability did not 
involve impairment of the metacarpal phalangeal joints of 
either the middle or ring finger.  However, the November 1997 
VA examination now shows impairment of the metacarpal 
phalangeal joints of these fingers.  

Under Diagnostic Code 5219, the veteran is entitled to a 
schedular rating of 20 percent for "unfavorable" ankylosis 
of the middle and ring fingers.  This Code does not provide 
for a schedular rating in excess of 20 percent for the 
veteran's right hand disability.

The Board has considered the guidelines of 38 C.F.R. §§ 4.40 
and 4.45, and has determined that they do not permit a 
schedular rating in excess of 20 percent.  While the veteran 
has loss of motion and functional impairment of the right 
middle and ring fingers, he has not alleged painful movement 
of these joints.  In fact, the December 1997 VA examination 
found that there was no painful movement.  Similarly, the 
evidence on file does not show that crepitation is present in 
the ruptured tendon.  Accordingly, the factors to be 
considered pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 do 
not provide any basis for a rating in excess of 20 percent on 
a schedular basis.

Pursuant to the rules for evaluating ankylosis of multiple 
fingers, the Board has also considered evaluation of the 
veteran's disability as amputation under Diagnostic Code 
5149.  However, the ratings for multiple finger amputations 
apply to amputations at the proximal interphalangeal joints 
or through proximal phalanges.  Amputations through middle 
phalanges, or at distal joints, or through distal phalanges 
are to be rated as ankylosis.  In the instant case, the Board 
notes that even though there was loss of motion and 
functional impairment shown on the December 1997 VA 
examination, the right ring finger had flexion in the 
metacarpal phalangeal joint to 35 degrees.  Also, the right 
middle finger had flexion of 55 degrees in the metacarpal 
phalangeal joint and 60 degrees in the proximal 
interphalangeal joint, but no flexion in the distal proximal 
interphalangeal joint.  Since the veteran still has motion in 
the metacarpal phalangeal and proximal interphalangeal 
joints, the Board finds that the disability cannot be 
evaluated as amputation.

For the reasons stated above, the Board finds that the 
veteran's right hand disability now meets the schedular 
criteria for a 20 percent rating set forth in Diagnostic Code 
519.  Therefore, to this extent, his claim for an increased 
schedular rating is allowed.


ORDER

Entitlement to a schedular disability rating of 20 percent 
for traumatic rupture, flexor digitorum tendon, right middle 
finger, with associated limitation of motion of the ring 
finger, is allowed.


REMAND

The Board notes that review of the record does not reveal 
that the RO expressly considered assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment may be assigned.  The 
governing criteria for such an award is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

As stated above, the veteran has been in receipt of an 
extraschedular rating since the April 1965 Board decision.  
However, in the April 1965 decision the Board concluded that 
the veteran was not entitled to a schedular rating in excess 
of 10 percent.  For the reasons stated above, the Board has 
concluded that the veteran is entitled to a schedular rating 
of 20 percent.  Therefore, it is not clear whether or not the 
veteran is still entitled to an extraschedular rating. 

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  As the veteran has been assigned an 
extraschedular rating in the past for his right hand 
disability, the Board is of the opinion that he is entitled 
to consideration of whether or not he is still entitled to an 
extraschedular rating.  However, while the veteran did 
provide testimony at his March 1999 personal hearing that 
this disability caused impairment with his employment, he was 
not specifically given the opportunity to provide evidence on 
the issue of entitlement to an extraschedular rating.  
Accordingly, the Board finds that a remand is required on 
this issue.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran provide an account of his 
employment history and any unusual or 
exceptional factors that might entitle 
him to an extraschedular rating for his 
traumatic rupture, flexor digitorum 
tendon, right middle finger, with 
associated limitation of motion of the 
ring finger under 38 C.F.R. 
§ 3.321(b)(1), such as the affect this 
disability has had on his earning 
capacity and his ability to obtain 
promotions.  The veteran should be 
advised that he can submit additional 
evidence, such as attendance records from 
his employers, medical disability slips, 
tax records and any other evidence which 
would reflect the work impairment he 
experienced due to his service-connected 
right hand disability.

2.  After completing any additional 
development deemed necessary, the RO 
should then determine whether the 
veteran's case should be referred to the 
Chief Benefits Director or the Director, 
Compensation and Pension Services (now 
the Under Secretary for Benefits) for 
consideration of assignment of an 
extraschedular evaluation.

Thereafter, if the RO determines that referral for an 
extraschedular rating is not appropriate, the veteran should 
be furnished a Supplemental Statement of the Case regarding 
this matter and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

